Order denying defendant’s motion to direct plaintiff to serve an amended complaint stating and numbering separately his alleged causes of action, or, in case such relief be not granted, to extend defendant’s time to answer until ten days after the determination of the motion, reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; plaintiff to serve such amended complaint within ten days from service of a copy of the order herein. The motion papers were served before defendant’s time to answer had expired. Defendant had ten days, after service on it of a copy of the order denying its motion, within which to serve its answer and was not in default in pleading. (See Civ. Prac. Act, § 283.) The complaint states more than one cause of action and defendant is entitled to have them separately stated and numbered. Lazansky, P. J., Rich, Hagarty, Carswell and Tompkins, JJ., concur.